Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 2, 24-25, 32,  43 have been canceled and claims 1, 8-9, 12 , 18, 23, 28, 40,44 and 47 have been amended. Currently, claims 1,3-23,26-31,33-42, and 44-47 are under examination.
This action is a new nonfinal due to errors in the previous rejection. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27 and 47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 27 recites the limitation "wiping edges" in line 2.  There is insufficient antecedent basis for this limitation in the claim. There is no previous recitation of plurality of wiping edges rather only a wiping edge has been previously claimed. For the purpose of examination the reciataiont “ wiping edges “ has been interpreted as wiping edge.
Claim 47 recites the limitation "a rotor" and “a feeding rotor” in lines 2 and 3.  There is insufficient antecedent basis for this limitation in the claim. It is unclear whether applicant is referring to the same rotor or the feeding portion comprises plurality of rotors which is contrary to the applicant’s disclosure. For the purpose of examination both recitation have been interpreted as being the feeding rotor.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8-11 and 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by TQ, DE102010004211A1.
Regarding claim 8, TQ discloses a comminutor configured to selectively reduce the size of cryogenic particles from each particle’s respective initial size to a second size which is smaller than a predetermined size (comminutors 13, Fig 1a), the comminutor being adapted to be disposed between a metering portion and a feeding portion of a feeder assembly( comminutor 13 positioned between element 46 and feeder portion (124 and 129) , Figs 4a and 9a), the feeder assembly configured to transport the cryogenic particles from a source of cryogenic particles and introduce the cryogenic particles from the source of cryogenic particles, control the rate of flow of the cryogenic particles through the feeder assembly and to discharge cryogenic particles to the comminutor(due to rotational speed and sizes of element 46, Fig 4a), the feeding portion configured to receive cryogenic particles from the comminutor and introduce the cryogenic particles into the flow of transport gas. (by means of transport gas from element 132 , Fig 9a)
Regarding claim 9,  TQ discloses each and every limitation set forth in claim 8. Furthermore, TQ discloses an inlet adapted to be disposed to receive particles from the metering portion ; and an outlet adapted to be disposed to discharge particles to the feeding portion. (portions above and below the metering element 56 and 58, Fig 7a )
Regarding claim 10, TQ discloses each and every limitation set forth in claim 9. Furthermore, TQ discloses a gap disposed between the inlet and the outlet, the gap being variable between a minimum gap and a maximum gap. (gap 99, Fig 7d)
 Regarding claim 11, TQ discloses each and every limitation set forth in claim 10. Furthermore, TQ discloses at least one first roller rotatable about a first axis; at least one second roller rotatable about a second axis, the gap being defined by the at least one first roller and the at least one second roller; a support which carries the at least one second roller, the support configured to be disposed at a plurality of positions between and including a first position at which the gap is the minimum gap and a second position at which the gap is the maximum gap. (rollers 85 and 86 with a support that is adjustable by element 98, Fig 7d)
Regarding claim 23, TQ discloses a particle flow path comprising a low pressure portion and a high pressure portion disposed downstream of the low pressure portion (flow path of particles from hopper 35 and passing the high pressure portion after connection with element 132 into portion 130, Fig 9a); and the low pressure portion comprising a comminutor configured to reduce the size of a plurality of the plurality of cryptogenic particles form each particle's respective initial size to a second size which is smaller than a predetermined size (passing through comminutor comprising rollers 86 and 85, Fig 7a ).
Claim(s) 28-29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mallely, US20160257506.
Regarding claim 28, Mallely discloses a metering element configured to control the rate of flow of the particles through the feeder assembly, the metering element comprising: a first surface; and at least one cavity comprising a respective opening in the first surface (cavity defined by elements 44, Fig 3 ), the metering element configured to cyclically dispose each of the at least one cavity at a first position to receive particles into the at least one cavity and at a second position to discharge the particles , the respective opening moving in a direction of travel when moving between the first position to the second position (operation of rotating element 118 , Fig 4); and a guide disposed adjacent the metering element(seal 20 comprising guides adjacent to the metering element , Figs 3 and 4), the guide configured to guide the particles into each respective opening at the first position (operation of particles falling into cavities 44, Fig 4), the guide comprising: a wiping edge disposed adjacent the first surface, the wiping edge configured to wipe across each respective opening as each of the at least one cavity moves from the first position to the second position (Fig 4),

    PNG
    media_image1.png
    493
    927
    media_image1.png
    Greyscale

the wiping edge disposed at a wiping angle which is configured to not result in a nip line between the wiping edge and the metering element. (the wiping edge has a wiping angle which would be capable of not resulting in a nip line between the wiping edge and the metering element, Fig 4)
Regarding claim 29, Mallely discloses each and every limitation set forth in claim 28. Furthermore, Mallely discloses the wiping angle is at least about 90degrees. (Fig 4)

    PNG
    media_image2.png
    630
    1151
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 26-27, 33-42, and 46-47 is/are rejected under 35 U.S.C. 103 as being unpatentable over TQ, DE102010004211A1 in view of Lehnig, US20150375365. 
Regarding claim 1, TQ discloses  a metering element (Element 46, Fig 1a); a comminutor disposed adjacent the metering element (comminutors 13, Fig 1a); and a transport gas flow path through which the transport gas flows during operation of the feeder assembly (flow path defined by portion 14, Fig 1a ), wherein: the metering element is configured to :  receive from a first region the blast media from the source of the blast media (metering element receiving media from loading module 3, Fig 1a);  control the rate of flow of the blast media through the feeder assembly (operation of the device disclosed by TQ); and discharge the blast media to the comminutor (Fig 1a); the comminutor is configured to receive blast media from the metering element and to reduce the size of a plurality of the plurality of particles from each particles’ respective initial size to a second size which is smaller than a predetermined size (operation of a comminutor as disclosed by TQ); introducing the blast media into the flow of transport gas in the transport gas flow path.( operation of flow path defined by portion 14, Fig 1a)
However, TQ does not disclose a feeding rotor; the comminutor disposed adjacent between the meeting element and the feeding rotor; and the feeding rotor is configured to:  receive blast media discharged by the comminutor; and introduce the blast media into the flow of transport gas in the transport gas flow path. 
Lehnig teaches a dried ice blasting apparatus having a movable portion comprising parts 544 and  538 interpreted as the meeting element, a comminutor portion 540 disposed between a feeding rotor 668  which are introduced the blast media into a flow path . (Fig 5)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified  the feed assembly disclosed by TQ to have further incorporated a feeding rotor as taught by Lehnig in order to provide an effective media transport with the transport gas . (paragraph 0108)
Regarding claim 3, TQ in view of Lehnig discloses each and every limitation set forth in claim 1. Furthermore, TQ discloses the metering element comprises a metering rotor which is rotatable about an axis (rotor 46, Fig 4c), the metering rotor comprising a plurality of pockets, each pocket of the plurality of pockets opening radially outwardly. (pockets 62, Fig 4c)
Regarding claim 26,  TQ discloses a comminutor configured to selectively reduce the size of cryogenic particles from each particle’s respective initial size to a second size which is smaller than a predetermined size (comminutors 13, Fig 1a), the comminutor comprising: a first roller rotatable about a first axis, the first roller comprising a first peripheral surface; a second roller rotatable about a second axis, the second roller comprising a second peripheral surface (portions 85 and 86, Fig 7a); and a gap defined between the first peripheral surface and the second peripheral surface (gap defined between portion 85 and 86, Fig 9a), the gap comprising a first edge extending along adjacent to the first peripheral surface of the first roller (the first edge defined by the peripheral surface of portion 86 , Fig 7a).
However TQ does not disclose a feeding rotor rotatable about a third axis, the feeding rotor comprising: a circumferential surface; a plurality of pockets disposed in the circumferential surface, each of the plurality of pockets having a respective circumferential pocket width; a guide disposed between the gap and the feeding rotor, the guide configured to receive particles from the gap and guide the particles into the plurality of pockets as the feeding rotor rotates, the guide comprising:  a wiping edge disposed adjacent the circumferential surface, the wiping edge oriented generally parallel to the third axis; a wiping region extending circumferentially away from the wiping edge, the wiping region disposed in alignment with the first edge. 
Lehnig teaches a dried ice blasting apparatus having a movable portion comprising parts 544 and  538 interpreted as the meeting element, a comminutor portion 540 disposed between a feeding rotor 668  which are introduced the blast media into a flow path. (Figs 5 and 37) Wherein the feeding rotor 668 has plurality of pockets 86 and a guide with portion 698. (Fig 38) The guide comprises a wiping edge  and a wiping region which is defined by region circumferentially away form the wiping edge above rotor 668 which would be in alignment with a portion that receives blast material. (Fig 38)

    PNG
    media_image3.png
    465
    1294
    media_image3.png
    Greyscale

Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified  the feed assembly disclosed by TQ to have further incorporated a feeding rotor and a guide as taught by Lehnig in order to provide an effective media transport with the transport gas . (paragraph 0108)
Regarding claim 27,  TQ in view of Lehnig discloses each and every limitation set forth in claim 26. However, TQ in view of Lehnig does not disclose the wiping region extends circumferentially away from the wiping edge a distance approximately equal to one of the respective circumferential pockets width.  It would have been an obvious matter of design choice to have the wiping region extends circumferentially away from the wiping edge a distance approximately equal to one of the respective circumferential pockets width, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art since such modification would provide sufficient space for the blast media to follow desired path into the feeding rotor pockets. 

In regard to the method claims 33-39, The prior art teaches and suggest an apparatus which has the claimed structure and then would have the natural steps of using a method as recited by applicant because the same claimed structure can clearly be used in the manner recited in the claim since the structure for practicing the invention is present. It would have been obvious at the time of invention to have used  TQ in view of  Lehnig which teaches a feeding rotor when combined with TQ would be an obvious replacement modification which would yield a predictable result at the time of the invention.
Regarding claim 40,  TQ in view of Lehnig discloses each and every limitation set forth in claim 1. Furthermore, TQ discloses the metering element is configured to discharge the blast media to the comminutor without crushing the blast media.  (the metering element disclosed by TQ is capable of discharging the blast media to the comminutor without crushing the blast media, Fig 1a)
Regarding claim 41, TQ in view of Lehnig discloses each and every limitation set forth in claim 1. Furthermore, TQ discloses a guide disposed adjacent the metering element, the guide configured to guide the particles into the metering element without crushing the blast media.  (Fig 1a)

    PNG
    media_image4.png
    454
    704
    media_image4.png
    Greyscale

Regarding claim 42, TQ in view of Lehnig discloses each and every limitation set forth in claim 1. Furthermore, TQ discloses the guide comprises a wiping edge disposed adjacent the metering element, the wiping edge configured to wipe across the metering element as the metering element moves. (Fig 1a)


    PNG
    media_image4.png
    454
    704
    media_image4.png
    Greyscale

However, TQ does not disclose the wiping edge disposed at a wiping angle which is configured to not result in a nip line between the wiping edge and the metering element. 
Lehnig teaches a rotor element 668 having a guide 698 with a wiping edge having a wiping angle which is capable of guiding the particles into the metering element without crushing the blast media. (Fig 38)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the guide disclosed by TQ to have further incorporated a wiping edge with a wiping angle configured to guide the particles into the metering element without crushing the blast media as taught by Lehnig in order to ease the blast media into appropriate pockets of the metering element. 
Regarding claim 46, TQ in view of Lehnig discloses each and every limitation set forth in claim 1. Furthermore, Lehnig teaches the feeding rotor is configured to be rotated at a constant speed independent of the rate of the flow of the blast media through the feeder assembly.  (motor assembly associated with rotor 668 would be capable of rotating at a constant speed independent of the rate of the flow of the blast media through the feeder assembly)
Regarding claim 47,   TQ discloses each and every limitation set forth in claim 10. Furthermore, TQ discloses the gap comprises a first edge (a first edge defined by the periphery of portion 86 , Fig 7a). 
However, TQ does not disclose the feeding portion comprises a rotor which is rotatable about an axis, and the feeding portion comprising a feeding rotor , the feeding portion comprising a guide disposed between the gap and the feeding rotor configured to receive particles from the gap and guide the particles into the feeding rotor; the guide comprising: a wiping edge disposed adjacent the feeding rotor, the wiping edge oriented generally parallel to the third axis; and a wiping region extending away from the wiping edge, the wiping region disposed in alignment with the first edge.
Lehnig teaches a dried ice blasting apparatus having a movable portion comprising parts 544 and  538 interpreted as the meeting element, a comminutor portion 540 disposed between a feeding rotor 668  which are introduced the blast media into a flow path. (Figs 5 and 37) Wherein the feeding rotor 668 has plurality of pockets 86 and a guide with portion 698. (Fig 38) The guide comprises a wiping edge  and a wiping region which is defined by region circumferentially away form the wiping edge above rotor 668 which would be in alignment with a portion that receives blast material. (Fig 38)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the feed assembly disclosed by TQ to have further incorporated a feeding rotor as taught by Lehnig in order to provide an effective media transport with the transport gas . (paragraph 0108)
Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over TQ, DE102010004211A1 in view of Lehnig, US20150375365 and further in view of Redl, US4304176.
Regarding claim 4, TQ in view of Lehnig discloses each and every limitation set forth in claim 3. However, TQ in view of Lehnig does not disclose the plurality of pockets extend longitudinally in the direction of the axis. 
Redl teaches a metering rotor 11 in portion 5 having plurality of pockets that extend longitudinally in the direction of the rotational axis of bucket wheel 11 . (Fig 1)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the metering element disclosed by TQ in view of Lehnig to have further incorporated rotor with plurality of pockets extend longitudinally in the direction of the axis. taught by Redl in order to pass the right quantity of particles. (interpreted from 4:5-8)
Regarding claim 5, TQ in view of Lehnig discloses each and every limitation set forth in claim 3. However, TQ in view of Lehnig does not disclose  the metering rotor comprises a first end and a second end spaced apart from each other along the axis, and wherein each pocket of the plurality of pockets extends from the first end to the second end. 
Redl teaches a metering rotor 11 in portion 5 having plurality of pockets that extend longitudinally in the direction of the rotational axis of bucket wheel 11 . (Fig 1)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the metering element disclosed by TQ in view of Lehnig to have further incorporated rotor with a first end and a second end spaced apart from each other along the axis, and wherein each pocket of the plurality of pockets extends from the first end to the second end taught by Redl in order to pass the right quantity of particles.
Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over TQ, DE102010004211A1 in view of Lehnig, US20150375365 and further in view of Matsumoto , US9550843.
Regarding claim 6, TQ in view of Lehnig discloses each and every limitation set forth in claim 3. However, TQ in view of Lehnig does not disclose the metering rotor is rotatable about the axis in a direction of rotation, wherein the plurality of pockets have a chevron shape.  
Matsumoto teaches  a metering rotor 2 in communication with comminutor 5 wherein the metering rotor comprises a chevron shape. (Figs 1 and 2)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the metering rotor disclosed by TQ in view of Lehnig to have further incorporated a chevron shape pocket as taught by Matsumoto in order to disperse and transfer media to the comminutor . 
Regarding claim 7,   TQ in view of Lehnig and further in view of Matsumoto discloses each and every limitation set forth in claim 6. However,  TQ in view of Lehnig and further in view of Matsumoto does not disclose the chevron shape points opposite the direction of rotation .  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the rotation of the metering rotor to have been opposite chevron shape points since such modification does not change the operation of the rotor and dispersion process and would have been a design choice whereby the function of the device disclosed by TQ in view of Lehign and further in view of Matsumoto would not have changed or interfered with. 
Claims 12-22 and 44-45 is/are rejected under 35 U.S.C. 103 as being unpatentable over TQ, DE102010004211A1 in view of Lehnig, US20150375365 and further in view of Flair , US3862721.
Regarding claim 12, TQ in view of Lehnig discloses each and every limitation set forth in claim 1.  the comminutor comprises: at least one first roller rotatable about a first axis (portion 85, Fig 7a), each the at least one first roller comprising a respective first peripheral surface (Fig 7a), at least one second roller rotatable about a second axis(portion 86, Fig 7a), each the at least one second roller comprising a respective second peripheral surface (Fig 7a).
However, TQ in view of Lehnig does not disclose each respective first peripheral surface collectively comprising a plurality of first raised ridges; each respective second peripheral surface collectively comprising a plurality of second raised ridges; a gap defined between each respective first peripheral surface and each respective second peripheral surface; and a converging region upstream of the gap defined by the gap, the at least one first roller and the at least one second roller;  wherein the plurality of first raised ridges and the plurality of second raised ridges form a diamond pattern in the converging region. 
Flair teaches a comminutor having a first and second roller 24 and 26 wherein the rollers; each having one respective peripheral surface collectively comprising a plurality of raised ridges (Figs 3 and 4) wherein the plurality of first raised ridges and the plurality of second raised ridges form a diamond pattern in the converging region. (Fig 4)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the comminutor disclosed by TQ in view of Lehnig to have further incorporated in order to shear the particles to a smaller size . (3:19-31)
Regarding claim 13, TQ in view of Lehnig and further in view of Flair discloses each and every limitation set forth in claim 12. Furthermore, Flair teaches the at least one first roller comprises a first sub roller and a second sub roller, the first sub roller comprising a first sub roller peripheral surface, the second sub roller comprising the first sub roller peripheral surface and the second sub roller peripheral surface. (portions 34 and 36 , Fig 3)
Regarding claim 14, TQ in view of Lehnig and further in view of Flair discloses each and every limitation set forth in claim 13. Furthermore, Flair teaches the at least one second roller comprises a third sub roller and a fourth sub roller, the third sub roller comprising a third sub roller peripheral surface, the fourth sub roller comprising a fourth sub roller peripheral surface, the respective second peripheral surface comprising the third sub roller peripheral surface and the fourth sub roller peripheral surface. (portions 42 and 44, Fig 3)
Regarding claim 15, TQ in view of Lehnig and further in view of Flair discloses each and every limitation set forth in claim 13. Furthermore, Flair teaches the first sub roller peripheral surface is a mirror image of the second sub roller peripheral surface (Fig 3).
Regarding claims 16 and 21, TQ in view of Lehnig and further in view of Flair discloses each and every limitation set forth in claims 12 and 18. Furthermore, TQ discloses a support which carries the at least one second roller (support associated with portion 98 , Fig 7a), the support configured to be disposed at a plurality of positions between and including a first position at which the gap is at its minimum gap and a second position at which the gap is at its maximum gap. (operation of device 98, Fig 7a)
Regarding claims 17 and 22, TQ in view of Lehnig and further in view of Flair discloses each and every limitation set forth in claims 12 and 18. Furthermore, Flair discloses the diamond pattern is a double diamond pattern.(Fig 4)
Regarding claim 18, TQ discloses a source of blast media (media received from element 35, Fig la ), the blast media comprising a plurality of cryogenic particles( dry ice 2, Fig la); a transport gas flow path through which transport gas flows during operation of the particle blast system(flow path associated with the compressed gas from portion 16, Fig 1a), a discharge nozzle for expelling the cryogenic particles form the particles blast system (the nozzle in communication with atomizing device 14, Fig la); a particle flow path extending between the source of blast media and the discharge nozzle(flow path being the flow of particles from hopper 35 towards atomizing device 14, Fig la), the particle flow path comprising a metering element, (Element 46, Fig 1a) a comminutor (comminutor comprising elements 85 and 86, Fig 7a) is configured to reduce the size of a plurality of the plurality of cryogenic particles from each particle's respective initial size to a second size which is smaller than a predetermined size( operation of the comm unit or disclosed by TQ, Fig 7a), the comminutor comprising : at least one first roller (element 86, Fig 7a), each said at least one first roller comprising a respective first peripheral surface (roller 86 having an peripheral surface, Fig 7a), at least one second roller, each said at least one second roller comprising a respective second peripheral surface (roller 85 having a peripheral surface, Fig 7a), a gap defined between each respective first peripheral surface and each respective second peripheral surface (roll gap 99, Fig 7d); and a converging region upstream of the gap defined by the gap, the at least one first roller and the at least one second roller(the upstream converging region, Fig 7a).
However, TQ does not disclose a feeding rotor, the comminutor disposed between the meeting element and the feeding rotor; each respective first peripheral surface collectively comprising a plurality of first raised ridges; each respective second peripheral surface collectively comprising a plurality of second raised ridges; wherein the plurality of first raised ridges and the plurality of second raised ridges form a diamond pattern in the converging region.
Lehnig teaches a dried ice blasting apparatus having a movable portion comprising parts 544 and  538 interpreted as the meeting element, a comminutor portion 540 disposed between a feeding rotor 668  which are introduced the blast media into a flow path . (Fig 5)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified  the feed assembly disclosed by TQ to have further incorporated a feeding rotor as taught by Lehnig in order to provide an effective media transport with the transport gas . (paragraph 0108)
Flair teaches a comminutor having a first and second roller 24 and 26 wherein the rollers; each having one respective peripheral surface collectively comprising a plurality of raised ridges (Figs 3 and 4) wherein the plurality of first raised ridges and the plurality of second raised ridges form a diamond pattern in the converging region. (Fig 4)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the comm uni tor disclosed by TQ in view of Lehnig to have further incorporated in order to shear the particles to a smaller size . (3:19-31)
Regarding claim 19, TQ in view of Lehnig and further in view of Flair discloses each and every limitation set forth in claim 18. Furthermore, TQ discloses the particle flow path comprises a low pressure portion and a high pressure portion disposed downstream of the low pressure portion, and the low pressure portion comprises the comminutor. (portion before contact point of element 132 and 130 as the low portion and the area after contact point of element 132 and 130 as the high pressure portion, Fig 9a)
Regarding claims 20, TQ in view of  Lehnig and further in view of Flair discloses each and every limitation set forth in claims 18. Furthermore, Flair teaches the at least one first roller comprises a first sub-roller and a second sub-roller, the first sub-roller, comprising a first sub-roller peripheral surface, the second sub roller comprising a second sub-roller peripheral surface, the respective first peripheral surface comprising the first sub-roller peripheral surface and the second sub-roller peripheral surf ace. (sub rollers 42, 44, 34, and 36, Fig 3)
Regarding claims 44-45,  TQ in view of Lehnig discloses each and every limitation set forth in claim 1. Furthermore, the comminutor comprises at least one first roller rotatable about a first axis, each the at least one first roller comprises a respective first peripheral surface, at least one second roller rotatable about a second axis , each the at least one second roller comprising a respective second peripheral surface (portions 85 and 86, Fig 7a), a gap defined between each respective first peripheral surface and each respective second peripheral surface (gap defined between portion 85 and 86, Fig 9a); and a converging region upstream of the gap defined by the gap, the at least one first roller and the at least one second roller.(a converging region defined upstream the gap defined by the gap, the at least one first roller and the at least one second roller , Fig 7a )
However, TQ in view of Lehnig does not disclose each respective first peripheral surface collectively comprising a plurality of first raised ridges; each respective second peripheral surface collectively comprising a plurality of second raised ridges; wherein the plurality of the first raised ridges and the plurality of second raised ridges form a diamond pattern in the converging region wherein the diamond pattern is a double diamond pattern. 
Flair teaches a comminutor having a first and second roller 24 and 26 wherein the rollers; each having one respective peripheral surface collectively comprising a plurality of raised ridges (Figs 3 and 4) wherein the plurality of first raised ridges and the plurality of second raised ridges form a diamond pattern in the converging region. (Fig 4)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the comminutor disclosed by TQ in view of Lehnig to have further incorporated in order to shear the particles to a smaller size . (3:19-31)
Claims 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mallely, US20160257506 in view of Redl, US4304176.
Regarding claim 30, Mallely discloses a metering rotor (Fig 4 wherein the metering rotor is adapted for use with a feeder assembly, the feeder assembly configured to transport blast media from a source of blast media into a flow of transport gas, the metering rotor adapted to control the rate of flow of the cryogenic particles through the feeder assembly MPEP 2111.04),   a first end; a second end spaced apart from the first end along an axis; a plurality of pocket. (Fig 3)
However, Mallely does not disclose each pocket of the plurality of pockets extending from the first end to the second end and opening radially outward. 
Redl teaches a metering rotor 11 in portion 5 having plurality of pockets that extend longitudinally in the direction of the rotational axis of bucket wheel 11 . (Fig 1)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the metering element disclosed by Mallely to have further incorporated rotor with a first end and a second end spaced apart from each other along the axis, and wherein each pocket of the plurality of pockets extends from the first end to the second end taught by Redl in order to pass the right quantity of particles.
Claims 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mallely, US20160257506 in view of Redl, US4304176 and further in view of Matsumoto, US9550843.
Regarding claim 31,  Mallely in view of Redl discloses each and every limitation set forth in claim 30. However, Mallely in view of Redl does not disclose the metering rotor is rotatable about the axis in a direction of rotation , wherein the plurality of pockets have a chevron shape. 
Matsumoto teaches  a metering rotor 2 in communication with comminutor 5 wherein the metering rotor comprises a chevron shape. (Figs 1 and 2)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the metering rotor disclosed by Mallely in view of Redl to have further incorporated a chevron shape pocket as taught by Matsumoto in order to disperse and transfer media to the comminutor . 
Response to Arguments
Applicant’s arguments, see page 15-16, filed 6.9.22, with respect to the rejection(s) of claim(s) 1 , 33-39 and 42-43 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of TQ in view Lehnig. 
Applicant's arguments in regards claims 8-9 filed 6.9.22 have been fully considered but they are not persuasive. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Applicant argues that TQ fails to teach or suggest all of the limitations recited in claim 8. Examiner respectfully disagrees. Claim limitations of claim 8 are broader than claim limitations of claim 1 therefore have been examined under broadest reasonable interpretation. Without providing positively claimed structural differences the limitations of claim 8 would read on TQ since a feeding portion and a metering portion does not carry any positively claimed structure. Therefore a feeding portion has been interpreted as a space for feeding and metering portion has been interpreted as portion with element 46. 
Applicant's arguments in regards claims 28-29 filed 6.9.22 have been fully considered but they are not persuasive. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, applicant’s arguments about the nip line have been considered however examiner respectfully disagrees. Considering the angle defined by wiping edge of guide 20 and the location of the guide 20 with respect to wheel 18; a blast media will ease into pockets 44  instead straight falling into the pockets which would still read on applicant’s claimed invention. Without providing further structural detail that would “not result in a nip line”  examiner would still be able to read Mallely on applicants’ claimed invention. Obviously there are advantages to the shape of  wiping edge disclosed by applicant however the current claims do not provide a positively claimed structure to overcome the current rejection. 
Furthermore in regards claim 29,  Examiner’s interpretation of a wiping angle is  an angle between the wiping edge and a tangent line with respect to the metering rotor which is within what the applicant presents in their argument. An angle has been given broadest reasonable interpretation and applicant’s disclosure of how they consider an angle to measured doesn’t limit examiner’s interpretation without further positively claiming structure. 
Applicant’s arguments, see  page 23-24, filed 6.9.22, with respect to the rejection(s) of claim(s) 30 and 31 under 35 U.S.C. 102(a)(1) AND 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Mallely in view of Redl and Mallely in view of Redl and further in view of Matsumoto.
Applicant's arguments filed 6.9.22 have been fully considered but they are not persuasive.In response to applicant's argument that Redl is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Redl fails within the art of crushing media using rotors and would still be considered an analogous art since TQ and Lehnig would also fall within the broad art of crushing media.
Applicant’s arguments, see pages 25-26, filed 6.9.22, with respect to the rejection(s) of claim(s)   under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of TQ in view of Lehnig and further in view of Matsumoto.
Applicant’s arguments, see page 27, filed 6.9.22, with respect to the rejection(s) of claim(s) 18 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of TQ in view of Lehnig and further in view of Flair.
Applicant's arguments in regards claim 23 filed 6.9.22 have been fully considered but they are not persuasive. Applicant argues that TQ fails to disclose "a particle flow path comprising a low pressure portion and a high pressure portion disposed downstream of the low pressure portion; and the low pressure portion comprising a comminutor.". Examiner respectfully disagrees. One of ordinary skill in the art would recognize that pressure after comminutors 13 would be higher due to further pressure being introduced by element 132 into portion 130.  Therefore the comminutor in TQ is positioned at a lower pressure portion. (Fig 9a)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMAN MILANIAN whose telephone number is (571)272-9846. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 5712724485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Arman Milanian/
Examiner
Art Unit 3723





/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723